Citation Nr: 0922328	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for hallux valgus of 
the right foot with degenerative changes, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in March 
2008, when it was remanded for additional development of the 
evidence.

The Veteran testified at a Board videoconference hearing in 
February 2008.  A transcript of this hearing is of record.

The Board has refashioned the statement of the issue on 
appeal, as stated above, to more clearly reflect that the 
service-connected pathology on appeal includes degenerative 
changes associated with hallux valgus.  The presence of 
degenerative changes is particularly significant to the 
Board's analysis in this case.


FINDING OF FACT

The Veteran's service-connected hallux valgus of the right 
foot with degenerative changes is manifested by arthritis 
established by x-ray findings and functional limitation due 
to pain, but not with incapacitating exacerbations, not with 
degree of disability equivalent to amputation of the great 
toe, and not with disability productive of more than 'slight 
to moderate' severity or functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent (but no 
higher) have been met for hallux valgus of the right foot 
with degenerative changes, effective from June 16, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5003, 5280, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In multiple letters including 
those sent in July 2004 and in April 2008, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, these letters 
advised the Veteran of the types of evidence VA would assist 
her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the July 2004 
letter was sent to the appellant prior to the January 2005 RO 
rating decision currently on appeal, and the April 2008 
letter was sent to the appellant prior to the most recent RO-
level readjudication of this case as evidenced by the May 
2009 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Since the issue of entitlement to an increased initial rating 
for the right foot disability is a downstream issue from the 
claim of service connection for that right foot disability, 
additional VCAA notice is not required for that issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, however, 
the most recent April 2008 VCAA letter did directly address 
the issue of entitlement to a higher initial disability 
rating.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely March 2006 letter (among 
others) provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations to evaluate the 
medical questions pertinent to the claim on appeal.  
Pertinent VA examination reports are of record from December 
2004 and December 2008.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the issues resolved in the decision below and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

Analysis

The present appeal involves the Veteran's claim that the 
severity of her service-connected hallux valgus of the right 
foot with degenerative changes warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected hallux valgus of the right 
foot with degenerative changes has been rated by the RO under 
the provisions of Diagnostic Code 5280.  Under Diagnostic 
Code 5280, a 10 percent disabling rating is warranted for 
unilateral hallux valgus, if severe, equivalent to amputation 
of the great toe or if operated upon with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
The Board notes that a 10 percent rating is the maximum 
allowable rating under this Code.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as 'moderate,' 'moderately severe,' and 'severe' 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  Butts v. 
Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
'more appropriate' than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet.App. 411, 414 (1995).

In this case, the Veteran's hallux valgus includes 
degenerative changes confirmed by x-ray reports.  As 
discussed in more detail below, the Board finds that a rating 
under Diagnostic Code 5003 for degenerative arthritis is 
appropriate in this case because, with resolution of 
reasonable doubt in favor of the Veteran, it permits the 
proper assignment of a higher disability rating for the 
pathology on appeal.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (1): The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a.  The 10 and 20 percent evaluations based on X-ray 
evidence noted above may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran has consistently testified with an account of her 
right foot symptomatology as involving significant pain, 
exacerbated by difficulties she has had with her service-
connected left foot disability.  She told the December 2008 
VA examiner that she "has pain that seems to be worse on the 
left than on the right.  However, she explained that after 
favoring the left foot, the right foot pain is now worse."  
She described that "the pain significantly interfered with 
work outside and inside the house.  She has difficulty with 
recreational activities.  She has difficulty squatting, 
walking.  She does not run."  Additionally, "[o]n the right 
foot she complained of pain on standing noted along the front 
of the plantar fascia, and also on the 1st toe.  She can 
stand for 10 to 15 minutes.  She complained of pain on 
walking and she can walk for 10 to 15 minutes.  At rest she 
also noted pain on the right foot."

Significantly, as is noted in the December 2008 VA 
examination report, "x-ray done on July 11, 2007, on the 
right foot ... showed minimal DJD 1st MTP and IP joints.  No 
fracture, no dislocation, no significant change since 
12/12/05."  Thus, there appears to be x-ray evidence of 
arthritis and plausible lay testimony of significant pain and 
functional limitation associated with the service-connected 
hallux valgus with degenerative changes; the accounts of pain 
are partly corroborated by the December 2008 examination 
report's finding of "mild tenderness on manipulation of the 
1st toe."  As discussed in more detail below, the evidence 
does not clearly show that the criteria for a compensable 
rating are met in this case, but the Board finds that 
resolving reasonable doubt in favor of the Veteran allows for 
assignment of a 10 percent rating under Diagnostic Code 5003 
based upon pain and otherwise noncompensable limitation of 
motion.  See Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 
(1991); see also Hicks v. Brown, 8 Vet.App. 417 (1995).

The preponderance of the evidence of record is against 
assignment of any rating in excess of 10 percent for the 
hallux valgus of the right foot with degenerative changes.  
The December 2008 VA examination report shows that the 
Veteran's "[g]ait is reciprocal" but "assisted with a 
standard cane that she holds on the right hand, and helps her 
maintain her balance per her report.  It also decreases the 
weightbearing on the left foot per her report."  She was 
"able to rise on toes and on heels on the right foot."  
There was "no ulceration" and "[p]alpation showed normal 
skin turgor with no induration."  There was "no redness" 
and there were "normal pulses."  The examiner noted "no 
edema" and "no varicosities."  Additionally, there was 
"normal neurologic examination of the right and left foot."  
The examiner found "no scar on the right foot."

Significantly, the December 2008 examiner found "mild hallux 
valgus deformity and bunion on the right foot."  There was 
"normal range of motion with no pain on motion of the right 
toes, with no limitation of motion."  The examiner clearly 
described that the "right foot showed no edema, no weakness, 
no instability," and found "mild tenderness on manipulation 
of the 1st toe."  The examiner further found tenderness on 
the right plantar fascia, and mild tenderness of the right 
Achilles tendon on manipulation.  The Achilles tendon was 
"in alignment on weightbearing and on nonweightbearing."  
The examiner found "no callosity."  Moreover, the examiner 
noted "[t]here is no tenderness over the metatarsal head of 
the right great toe."  "Range of motion of the toes is 
appropriate ... and are nonpainful."

The Board has assigned a 10 percent disability rating in this 
case as a result of resolving reasonable doubt in favor of 
the Veteran where the evidence, featuring this most recent 
December 2008 VA examination report, does not present a clear 
showing that the criteria for a 10 percent rating are met.  
However, the December 2008 VA examination report clearly 
weighs against a finding that the criteria for a 20 percent 
rating are met.  The Board observes that the December 2008 VA 
examination report presents competent medical evidence 
probatively showing that the hallux valgus of the right foot 
has not involved surgery and is not productive of disability 
functionally equivalent to amputation of the great toe.  
Indeed, the December 2008 report expressly states that the 
"hallux valgus deformity is not functionally equivalent to 
amputation of the right great toe."  The Veteran does not 
allege that she has had surgical treatment for her hallux 
valgus of the right foot.  The December 2008 VA examination 
report expressly characterizes the hallux valgus of the right 
foot as "mild" and not severe.

The Board has also considered whether the December 2008 VA 
examination report's findings support assignment of a higher 
rating pursuant to Diagnostic Code 5284.  The Board notes 
that Diagnostic Code 5284 applies to "other" injuries of 
the foot not otherwise contemplated in the Diagnostic Codes 
concerning the feet.  The Veteran's service-connected hallux 
valgus on appeal is directly contemplated by Diagnostic Code 
5280.  The Board notes the December 2008 VA examination 
report indicates that the Veteran's service connected foot 
pathology may include issues beyond the hallux valgus, but 
does not indicate that any manifestation of service-connected 
right foot pathology is more than "moderate" so as to 
warrant assignment of a rating in excess of 20 percent under 
Diagnostic Code 5280.

The December 2008 report indicates that "[o]veruse syndrome 
Achilles tendonitis," "[p]lantar fasciitis," and 
"degenerative changes" may be related to the hallux valgus.  
In any event, the Board notes that none of the right foot 
diagnoses identified in the December 2008 VA examination 
report were described as having more than 'moderate' symptoms 
to warrant a compensable rating under Diagnostic Code 5284.  
The Board observes that the examiner characterized the 
plantar fasciitis and Achilles tendonitis as "slight to 
moderate" in severity; the Board understands these clinical 
notes as indicating severity somewhere in between slight and 
moderate, which does not show greater severity than the 
'moderate' level of disability contemplated by the criteria 
for a 10 percent rating under Diagnostic Code 5284, and does 
not show disability more nearly approximating the 'moderately 
severe' level contemplated by the criteria for a 20 percent 
rating under Diagnostic Code 5284.  Therefore, the December 
2008 VA examination report weighs against finding that the 
criteria for a rating in excess of 10 percent is warranted 
under Diagnostic Code 5284 in this case.  The Board also 
observes that the December 2008 VA examination report does 
not indicate that any incapacitating exacerbations are 
considered part of the expressly "mild" degenerative 
changes noted in the right foot.

The Board finds that this most recent medical evidence 
presented in the December 2008 VA examination report is 
highly probative in this case.  The competent medical 
examiner authored a report reflecting review of the claims 
file, detailed discussion of the history of the pertinent 
pathology and the Veteran's report of symptoms, and detailed 
discussion of the current clinical findings from direct 
inspection of the disability.  The December 2008 VA 
examination report is significantly probative in showing that 
the criteria for a rating in excess of 10 percent are not met 
for hallux valgus with degenerative changes of the right 
foot.

The Board has also considered an older VA examination report 
of record, dated in December 2004.  In this report, the 
examiner found bilateral hallux valgus and degenerative 
changes, but at that time it was determined that there was 
"[f]ollowing repeated use no additional loss of flexion of 
the bilaterally ankles and feet because of no pain, fatigue, 
no impaired endurance, and no weakened movement."  The 
report shows that the Veteran could "heel walk and toe walk 
with no difficulty," and that her feet "showed no 
tenderness , no discoloration, no skin eruption, and no 
swelling noted."  The Veteran was able to "move the toes 
with no difficulty and no associated pain."  There were "no 
callouses noted" and the examiner found "[s]trength is 
within normal."  Associated diagnostic imaging findings 
noted "hallux valgus primus adductus deformity of the right 
foot.  A small heel spur is present.  Degenerative changes 
are minimal."

Compared to the December 2008 VA examination report, the 
December 2004 VA examination report does not present as 
recent nor as thorough a presentation of the Veteran's right 
foot hallux valgus on appeal.  As this report shows at least 
"minimal" degenerative changes and does not persuasively 
contradict the Veteran's testimony regarding pain and 
limitation due to her right foot, the Board continues to 
resolve reasonable doubt in the Veteran's favor to find that 
the 10 percent disability rating assigned under Diagnostic 
Code 5003 is appropriate throughout the period on appeal, but 
the evidence clearly weighs against assignment of any higher 
rating.  The December 2004 VA examination report does not 
describe any features of the service-connected right foot 
pathology to be more severe than what is depicted in the more 
recent and more thorough December 2008 VA examination report, 
and thus the December 2004 report is no more supportive of 
the Veteran's claim for a higher rating than the December 
2008 report with regard to any applicable rating criteria.  
The December 2004 VA examination report does not provide any 
basis for assignment of a rating in excess of 10 percent in 
this case.

The Board has further considered the entirety of the 
pertinent evidence of record in an effort to identify any 
other evidence which may probatively contradict the findings 
of the VA examination reports weighing against the claim on 
appeal.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
that the criteria for a rating in excess of 10 percent are 
met in this case.  The Board's consideration and review has 
included private medical records.  Various reports from 
'Action Potential Physical Therapy' document treatment in 
2008 for various issues, including related to complaints of 
right foot pain, but without diagnostic findings particular 
to the right foot which significantly amend the information 
contained in the VA examination reports discussed above.  A 
January 2008 private medical consultation report from a Dr. 
'G' evaluates bilateral foot pain with the focus and detail 
primarily concerning the left foot.  Both of these sources of 
evidence contain information which help to corroborate 
certain aspects of disability contemplated by the 10 percent 
disability rating newly assigned by this decision; pain and 
some limitation of motion are reflected in some of this 
evidence.  However, none of this evidence shows 
manifestations of disability in the right foot to be 
characterized as more than 'moderate' in severity.  Other 
than the suggestion of some limitation of motion and a 
somewhat broader acknowledgment of tenderness, this private 
medical evidence does not show any manifestations of right 
foot disability more severe than the most recent and most 
thorough medical evidence of the December 2008 VA examination 
report.  Therefore, this private medical evidence does not 
provide any basis for assignment of a rating in excess of 10 
percent in this case.

The Board has also considered the Veteran's complete set of 
VA medical treatment records in the claims file.  These 
reports document complaints and treatment for bilateral foot 
pain with various diagnoses, and contains specific 
information regarding the Veteran's surgical treatment of the 
left foot.  The VA treatment records do not add any 
substantial information pertinent to the service-connected 
right foot hallux valgus with degenerative changes beyond 
what is established in the most recent and most probative 
evidence discussed above.  Therefore, the VA treatment 
records present no basis for assignment of a rating in excess 
of 10 percent in this case.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not further assist the 
Veteran.  The evidence of record, in particular the December 
2008 VA examination report, presents findings accounting for 
any additional functional loss due to pain, weakness, 
fatigue, or incoordination.  Indeed, the Board has resolved 
reasonable doubt in favor of the Veteran to grant a 10 
percent rating in this case based upon, in part, 
consideration of functional loss due to pain.  Beyond this, 
however, there is no persuasive evidence of such additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which limits motion so as to warrant a higher 
rating.

The Board acknowledges that the Veteran, in advancing this 
appeal, contends that her hallux valgus of the right foot has 
been more severely disabling than even the newly assigned 10 
percent disability rating may contemplate.  Medical evidence 
is generally required to probatively address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  Indeed, the Board's 
consideration and acceptance of the Veteran's testimony 
regarding her experience of pain and functional limitation 
associated with her service-connected right foot disability 
has been a significant aspect of the Board's determination, 
resolving reasonable doubt in the Veteran's favor, that 
assignment of a 10 percent disability rating is warranted in 
this case.  Moreover, after reviewing the totality of the 
evidence the Board believes that such 10 percent rating is 
warranted during the entire period contemplated by this 
appeal; that is, from June 16, 2004.  Fenderson. 

However, the competent medical evidence offering detailed 
specialized determinations from medical inspection of the 
disability's manifestations is the most probative evidence 
with regard to evaluating the pertinent symptoms for the 
disability on appeal.  The lay testimony considered together 
with the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms do not 
demonstrate that the criteria for any higher disability 
rating are met in this case.  The preponderance of the 
evidence is against assignment of any rating in excess of 10 
percent.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in granting a 
10 percent disability rating in this case.  The preponderance 
of the evidence is against finding entitlement to any further 
increased rating in this appeal.  To that extent, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 
(1990).




ORDER

A 10 percent rating (but no higher) is warranted for hallux 
valgus of the right foot with degenerative changes, effective 
from June 16, 2004.  To this extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


